Citation Nr: 9926833	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-20 470	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is eligible for Veterans-Student Services 
Work Study Program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1971 to July 
1975.

The issue of whether the veteran is eligible for Veterans-
Student Services Work Study Program came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The notice 
of disagreement was received in November 1993.  The statement 
of the case was sent to the veteran in January 1994.  The 
substantive appeal was received in January 1994.  In June 
1997, this case was remanded to the RO.  In July 1998, the 
veteran testified at a personal hearing before a member of 
the Board at the RO.  In October 1998, this case was remanded 
to the RO.  

In a March 1999 rating decision, entitlement to an increased 
rating for schizophrenia and entitlement to service 
connection for post-traumatic stress disorder were denied.  
The veteran was notified of this decision in a March 1999 
letter and was advised of his procedural and appellate 
rights.  Since a notice of disagreement has not been received 
as to either issue, neither issue is in appellate status and 
before the Board at this time. 


REMAND

The Board notes that this case has been remanded on two prior 
occasions; however, all of the actions requested by the Board 
have not been fulfilled and subsequent development by the RO 
requires further action prior to appellate review.  In the 
recent case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

As noted in the Board's October 1998 remand decision, the 
veteran's representative, Disabled American Veterans (DAV) 
attempted to withdraw representation in July 1998 after the 
initial certification of the veteran's appeal to the Board.  
At the time of the veteran's July 1998 personal hearing, he 
was unclear as to whether he still was represented by DAV and 
he appeared for his hearing without a representative.  
However, DAV subsequently prepared and submitted an informal 
hearing presentation on the veteran's behalf.  38 C.F.R. 
§ 20.608 (1998) provides that a representative may not 
withdraw services after an appeal has been certified to the 
Board unless good cause is shown on motion.  Good cause for 
such purposes is the extended illness or incapacitation of an 
agent admitted to practice before the VA, an attorney-at-law, 
or other individual representative; failure of the appellant 
to cooperate with proper preparation and presentation of the 
appeal; or other factors which make the continuation of 
representation impossible, impractical, or unethical.  Such 
motions must be in writing and must include the name of the 
veteran, the name of the claimant or appellant if other than 
the veteran (e.g., a veteran's survivor, a guardian, or a 
fiduciary appointed to receive VA benefits on an individual's 
behalf), the applicable VA file number, and the reason why 
withdrawal should be permitted.  Such motions should not 
contain information which would violate privileged 
communications or which would otherwise be unethical to 
reveal.

As previously noted by the Board, the directives set forth in 
38 C.F.R. § 20.608 (1998) were not followed by DAV.  In 
addition, it was unclear whether or not the veteran desired 
continued representation.  As such, the Board requested that 
the RO contact the veteran and resolve this matter with DAV.  
In a March 1999 letter, the RO advised the veteran that he 
should indicate whether or not he desired continued 
representation.  He was informed that DAV might be required 
to represent him even if DAV was not interested in continuing 
representation.  The veteran did not respond.  Thereafter, 
DAV prepared the equivalent of a VA Form 646, but thereafter 
sent a letter indicating that DAV elected not to represent 
the veteran further and had notified him of such.  There was 
no further action by the RO.

It appears that the RO has considered the veteran's lack of 
response as an indication that he no longer wants 
representation.  However, the Board notes that since the 
veteran has not withdrawn representation, that assumption 
cannot be made.  Rather, since the veteran has designated DAV 
as his representative, the VA must assume that he does want 
representation by that organization.  In that regard, it is 
clear that DAV does not want to continue to represent him.  
As such, the RO should contact DAV with regard to the 
requirements of 38 C.F.R. § 20.608 (1998).  As it currently 
appears that those requirements were not met, DAV should 
continue to act as the veteran's representative.  

With regard to the merits of the veteran's claim, as noted in 
the last Board remand decision, it has been determined that 
the veteran's vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code did not warrant 
discontinuance effective April 21, 1994.  As noted, the 
veteran applied for the Veterans-Student Services Work Study 
Program.  He indicated that he wanted to attend Point Park 
College and his work site preference was the VA facility on 
University Drive in Oakland, California.  However, his 
application was denied because he was not enrolled in the 
Chapter 31 or any other VA educational assistance program.  
The veteran indicated that he was enrolled at Point Park 
College on a full-time basis and had a claim pending for 
vocational rehabilitation benefits.  As noted, it was 
determined that the veteran's Chapter 31 benefits should 
never have been discontinued; as such, it would appear that 
the veteran is contending his claim for entry into the 
Veterans-Student Services Work Study Program was improperly 
denied.  However, the record does not reflect that the 
veteran ever actually attended Point Park College or any 
other educational institution since his completion of courses 
at Duff's Business Institute in 1992.  Moreover, it is 
unclear whether the veteran has received further Chapter 31 
training since the determination in which continued 
eligibility for Chapter 31 training was established.  

Finally, the Board notes that the veteran's claim with regard 
to the Veterans-Student Services Work Study Program was 
denied under 38 U.S.C.A. § 3485, but this section has 
recently been amended.  As such, the veteran's claim must be 
considered under both the old and the amended versions of 
38 U.S.C.A. § 3485.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the foregoing, the RO should verify whether or 
not the veteran has been enrolled at any educational 
institution since his completion of courses at Duff's 
Business Institute in 1992 and should verify whether or not 
the veteran has reentered training under the Chapter 31 
program since he participated in that program in 1992.  
Thereafter, the RO should reconsider the veteran's claim 
under both the old and the amended versions of 38 U.S.C.A. 
§ 3485.  If the veteran's claim is denied, the veteran should 
be provided both versions of 38 U.S.C.A. § 3485 in a 
supplemental statement of the case.  

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should review whether or not 
the directives set forth in 38 C.F.R. 
§ 20.608 (1998) were followed by DAV, 
address whether or not DAV properly 
withdrew representation, and should take 
the appropriate action in that regard.  

2.  The RO should verify whether or not 
the veteran has been enrolled at any 
educational institution since his 
completion of courses at Duff's Business 
Institute in 1992 and should verify 
whether or not the veteran has reentered 
training under the Chapter 31 program 
since he participated in that program in 
1992.  The information received should be 
documented in the record.

3.  The RO should readjudicate the 
veteran's claim for eligibility for 
Veterans-Student Services Work Study 
Program under the old and amended 
versions of 38 U.S.C.A. § 3485.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include both versions of 
38 U.S.C.A. § 3485.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


